Case 6:20-cv-00453-ADA Document 1-2 Filed 06/01/20 Page 1 of 25




           EXHIBIT B
          Case 6:20-cv-00453-ADA Document 1-2 Filed 06/01/20 Page 2 of 25
                                                                         TOMMUNO DI UNA NATA NA LINO MAN AT THE
                                                                                                         US010075564B1

(12) United States Patent                                                          (10) Patent No.: US 10 ,075 ,564 B1
     Morris                                                                        (45) Date of Patent:                         * Sep . 11, 2018
(54 ) METHODS, SYSTEMS, AND COMPUTER                                           (56 )                         References Cited
       PROGRAM PRODUCTS FOR SHARING
       INFORMATION FOR DETECTING AN IDLE                                                          U . S . PATENT DOCUMENTS
       TCP CONNECTION                                                                  6 ,412 ,006 B2         6 /2002 Naudus
                                                                                       7 ,404 , 210 B2        7 / 2008 Lin
(71 ) Applicant: SITTING MAN , LLC , Raleigh , NC                                      7 , 426, 569 B2        9 /2008 Dunk
                    (US )                                                              7, 684,346 B2          3 / 2010 Valli
                                                                                       7, 720 ,989 B2         5 /2010 Dunk
(72 ) Inventor: Robert Paul Morris , Raleigh , NC (US)                                             B2         6 /2010 Tsuchiya et al.
                                                                                                                  (Continued )
(73) Assignee: Sitting Man, LLC , Raleigh , NC (US)
                                                                                                OTHER PUBLICATIONS
( * ) Notice:       Subject to any disclaimer, the term of this
                    patent is extended or adjusted under 35                   Allman , M ., Paxson , V ., Stevens , W ., “ TCP Congestion Control”,
                    U . S . C . 154(b ) by 0 days .                           RFC 2581 , Internet Engineering Task Force, http ://tools.ietf.org /rfc/
                    This patent is subject to a terminal dis                   rfc2581.txt, — Apr. 1999 .
                    claimer .                                                                                   ( Continued )
(21) Appl. No.: 15/915,047                                                     Primary Examiner — Moustafa M Meky
                                                                               (74 ) Attorney, Agent, or Firm — Patrick E . Caldwell,
( 22 ) Filed :     Mar. 7 , 2018                                               Esq .; The Caldwell Firm , LLC
               Related U .S . Application Data                                                       ABSTRACT
                                                                               (57)
(63 ) Continuation of application No. 15/694 ,802, filed on                    A non -transitory computer readable medium is provided
      Sep . 3 , 2017 , now Pat. No. 9 , 923 ,995 , which is a                  comprising : code for use by a client node including one or
      continuation - in -part of application No. 14 /667,642 ,                more processors in communication with a non - transitory
      filed on Mar. 24 , 2015 , which is a continuation - in -part
      of application No . 13/477, 402 , filed on May 22, 2012 ,               memory , where the code , when used by the client node ,
      now abandoned , which is a continuation of                               causes the client node to : receive , by the client node from a
       application No. 12 /714 ,454 , filed on Feb . 27 , 2010 ,               server node , a transmission control protocol ( TCP )- variant
       now Pat. No . 8 ,219 ,606 .                                             packet; detect an idle time period parameter field in the
                                                                               TCP - variant packet; identify metadata in the idle timeperiod
(51 ) Int. Cl.                                                                 parameter field for an idle time period that is detectable by
       G06F 15 / 16               (2006 .01)                                   the server node and , during which , no packet is communi
       H04L 29 / 06              ( 2006 .01)                                   cated in the TCP - variant connection to keep the TCP - variant
(52) U .S . CI.                                                                connection active ; and modify, by the client node and based
       CPC ..                        ... H04L 69/16 (2013.01)                  on the metadata, a timeout attribute associated with the
(58 ) Field of Classification Search                                           TCP - variant connection .
      CPC .. .. . .. .. . ...        ............... HO4L 69/ 16
      See application file for complete search history .                                          30 Claims, 8 Drawing Sheets



                                                                                                                     302
                                  Receive , by a second node from a first node, a first transmission
                                          control protocol (TCP ) packet in a TCP connection


                                  Detect a first idle time period header, in the first packet, identifying
                                   metadata for a first idle timeperiod , detectable by the first node ,             304
                                during which no TCP packet including data in a first TCP data stream
                                  sent in the TCP connection by the second node is received by the
                                                                 first node



                                  modifying, based on themetadata ,by the second node a timeout                     - 306
                                             attribute associated with the TCP connection
             Case 6:20-cv-00453-ADA Document 1-2 Filed 06/01/20 Page 3 of 25


                                                            US 10 ,Page
                                                                   075 ,2564 B1

(56 )                     References Cited                                 Keepalive -HOWTO /# overview , accessed Jan . 2010 , May 2007.
                                                                           Eggert, L ., Gont, F., “ TCP User Timeout Option ” , RFC 5482,
                   U . S . PATENT DOCUMENTS                                Internet Engineering Task Force (IEFT), http ://tools. ietf.org /html/
                                                                           rfc5482 .txt, Mar. 2009 .
        7 ,808 ,941 B2 * 10 /2010 Ramos ................   HO4L 47 / 14    Koziero , Charles M ., TCP Connection Management and Problem
                                                               370 /310    Handling, the Connection Reset Function , and TCP “ Keepalives ” ,
        7, 876, 678 B2 * 1/ 2011 Ong ................      H04L 47/ 10      The TCP /IP Guide , p . 3 , http ://www .tcpipguide .com /free/
                                                             370 /230 .1   t _ TCPConnectionManagementandProblemHandlingtheConnec - 3 .
        8 ,073 ,964 B2 12 / 2011 Dunk                                      htm , accessed Feb . 2010 , (c ) 2003- 2010 .
        8 , 077 ,737 B2 * 12 /2011 Ji ...                  H04L 45 / 10    Mathis, M ., Mandave, J., Floyd , S ., Romanow , A ., “ TCP Selective
                                                              370/ 465      Acknowledgement Options” , RFC 2018 , Internet Engineering Task
      8 ,219 ,606 B2 * 7 /2012 Morris ...                   HO4L 69/ 16    Force , http ://tools.ietf.org/rfc/rfc2018 .txt, Oct. 1996 .
                                                               709 / 201   Nagle, John, “ Congestion Control in IP / TCP Intemetworks” , RFC
     9 ,060 ,310 B2 * 6 / 2015 Ji .... .. ................. H04L 45 / 10    896 , Ford Aerospace and Communications Corporation , http ://tools.
     9 , 923 , 995 B1 * 3 / 2018 Morris .................. H04L 69/ 16     ietf.org /rfc /rfc896 .txt, Jan . 1984 .
 2005/ 0054347 A1 3 /2005 Kakani                                           Postel , John ( ed .), Editor; “ Transmission Control Protocol
 2005/ 0063304 A1 3/ 2005 Sillasto et al.                                  DARPA Internet Protocol Specification ” , RFC 793 , USC /Informa
 2006 /0034179 AL       2/ 2006 Carter et al .                             tion Sciences Institute , http ://tools.ieff.org/rfc/rfc793.txt, Sep . 1981.
 2008 / 0084826 A1 * 4 / 2008 Ong                           H04L 47/ 10    Office Action Summary in U .S . Appl. No . 12 /714 ,063, dated Jun .
                                                               370 /237    21, 2012 .
 2008/0095124 A1 * 4 /2008 Ramos .............. HO4L 47/ 14                Office Action Summary in U .S. Appl. No . 12/714 ,063, dated Mar.
                                                               370 /336    4 , 2013.
 2009 /0252072 Al 10 / 2009 Lind et al.                                    Office Action Summary in U .S . Appl. No. 12/714 ,063 , dated Sep .
 2010 /0057844 A1 3 / 2010 Johnson                                         27 , 2013
 2010 /0074273 A1 * 3/2010 Ji                              H04L 45 / 10    Office Action Summary in U .S . Appl. No. 12/714 ,454 , dated Feb .
                                                               370 /465    23 , 2012
 2011/0213820 AL           9 /2011 Morris                                  Office Action Summary in U . S . Appl. No. 13 /477, 402 , dated Sep .
                                                                           24 , 2014 .
                  OTHER PUBLICATIONS                                       Office Action Summary in U . S . Appl. No. 15 /694 ,802, dated Nov .
                                                                           29 , 2017
Busatto , Fabio , “ TCP Keepalive Overview ” , TCP Keepalive
HOWTO , Section 2, http://tldp .org/HOWTO /html_ single/ TCP                                miner
     Case 6:20-cv-00453-ADA Document 1-2 Filed 06/01/20 Page 4 of 25


U . S . Patent                    Sep . 11, 2018             Sheet 1 of 8                        US 10 ,075 ,564 B1




      Execution Environment 102

          Device/Node 100
                                                                  OutputDevice         Input Device
                                                                      130                  128
                   Virtual IPU Memory 118
                                                    Instruction      Output            InputDevice
                                    Physical IPU    Processing       Device            Adapter 110
                                    Memory 106       Unit 104      Adapter 112
               Applications
                   122
                                                                    116
                      Other Libraries and
                       Subsystems 124                                        Network
                                                     Persistent
               Operating
                                                     Secondary               Interface
                                                                             Adapter                  1 ToNetwork
                                                                                                            /from
                                                   Storage 108
               System 120                                                        114

                     www _              - - 1




                                                      Fig . 1
Case 6:20-cv-00453-ADA Document 1-2 Filed 06/01/20 Page 5 of 25


  atent             Sep . 11, 2018            Sheet 2 of 8                     US 10 ,075 ,564 B1




   Receive , by a first node , first idle information for detecting a first idle      202
   time period during which no TCP packet including data in a first data
   stream sent in the TCP connection by a second node is received by
                              the first node



     Generate a TCP packet including a first idle time period header                  204
    identify metadata for the first idle time period based on the first idle
                                   information




    Send the TCP packet in the TCP connection to the second node to                  * 206
   provide the metadata for the first idle time period to the second node




                                                                                      208
    Detect the first idle time period based on the first idle information




                                                                                      210
   Deactivate the TCP connection in response to detecting the first idle
                              time period

                                      Fig . 2
Case 6:20-cv-00453-ADA Document 1-2 Filed 06/01/20 Page 6 of 25


  atent             Sep . 11, 2018           Sheet 3 of 8                               US 10 ,075 ,564 B1




    Receive , by a second node from a first node , a first transmission                      302
           control protocol ( TCP ) packet in a TCP connection
                                                                     . .. . . ..   ..




   Detect a first idle time period header, in the first packet, identifying
    metadata for a first idle time period, detectable by the first node,                      304
  during which no TCP packet including data in a first TCP data stream
   sent in the TCP connection by the second node is received by the
                               first node



   modifying , based on the metadata , by the second node a timeout                        - 306
              attribute associated with the TCP connection




                                       Fig. 3
Case 6:20-cv-00453-ADA Document 1-2 Filed 06/01/20 Page 7 of 25


  atent         Sep . 11, 2018         Sheet 4 of 8          US 10 ,075 ,564 B1




                             Connection
                                 State 458

                                                          Option
                                                         Attribute
    ITP Policy 450         ITP Monitor 456             Handler 564



   PacketGenerator                                      ITP Option
         452                                           Handler 462




  :
  HH
   Net Out-Port 454


     Fig . 4a
                                                      Net In -Port 460


                                                      Fig . 4b
    Case 6:20-cv-00453-ADA Document 1-2 Filed 06/01/20 Page 8 of 25



U.S. Patent
      atent          Sep . 11, 2018
                                                             Sheet5ore
                                                             Sheet 5 of 8         US 10 ,075 ,564 B1




                                         Execution Environment 502
                                                 Network Application 504
              Application Protocol Layer 520

                              . . . . . . ..
                                                           Sockets 518
                                               Settings
               App In -Port                    Service             Option      App Out
                  522                            526              Attribute    Port 524
                                                                Handler 564

                                                                Connection
                                                                 State 558
                 Packet                                                         Packet
                Generator                      Policy                          Handler
                   552                          550             ITP Monitor      516
                                                                    556


                Net Out
                Port 554
                                                             ,
                                                             020 ITP Option
                                                                Handler 562
                                                          TCP Layer 506
                                                          IP Layer 514
                                                          Link Layer 512
                                                              NIC 508
                                                                              Net In -Port
                                                                                 560




                                                           Physical Layer
                                                                 510



                                                     Fig . 5
warm -- -
 Case 6:20-cv-00453-ADA Document 1-2 Filed 06/01/20 Page 9 of 25


   atent          Sep . 11, 2018     Sheet 6 of 8   US 10 ,075 ,564 B1


                                                    Second
                                                     Node
                                                    act
                                                          604




                                   Network
                                     606




     First Node
       602




                                   Fig . 6
   Case 6:20-cv-00453-ADA Document 1-2 Filed 06/01/20 Page 10 of 25



U.S.Patent
     atent                Sep. 11 , 2018     Sheet 7 of 8           US 10, 075,564 B1




                  First Node                                      Second
                         602                                      Node
                                                                   604
                                                                    "



                                                                    "




                                                                    "


                                                                    "




          - idleinfo           702                                  "


                                                                    "




                                                                    "


                                                                    "




                               704
                                                                    "


                                                                    "




                                                                    "


                                                                    "




     GeneratePacket(ITI)
                                                                    "



                                                                    "




                                                                    "




                706. 1                     - Packet(IH)
                                                            708
                                                                        DetectiH )

                                            Packet                      706 . 2
                                            · · ·
               706. n                       - Packet()
                         1 710
                           710..11
         Idle TimerSeto)




     it
     ith   idlePop()


          Deactivate
                               710. 2


                               712




                                           Fig . 7
Case 6:20-cv-00453-ADA Document 1-2 Filed 06/01/20 Page 11 of 25


        atent               Sep . 11, 2018                                                 Sheet 8 of 8                                                         US 10 ,075 ,564 B1




            804                            806 2
        0 1 2 3 4 5 6 7 8 9 0 1 2 3 4 5 6 7 8 9 0 1 2 3 4 5 6 7 8 9 0 1                                                                           m




                                                                                                                                                  1



 www
               Source   P
                                  pter
                                  pro                                                                               O
                                                                                                                            at ut   ro   t        0
                                                                                                                                                       n Port

                                                           Sequence Number
                                                                                                                                                                               www
                                                                                                                                                                               -
                                                         Acknowledgment Number
  | Data 1                               JU | A | P | R | S | F | |           11
                                                                                                                                                                              ????
  Toffset ! Reserved RICISIS | Y | I |                                                                                      Window                                            ??

                                          G | K | H | T | N | NI                                                                                                              ???

 only
 ere


 w
                Checksum                                                           1                           Urgent Pointer
 www                                          Options                                                                                         1               Padding           1
 www                                                                                                O
                                                                                                                                                                               w




                                                                                                    +




                                                                                           802
                            +

         812                +
                                                                   Source Address
                            +




                            1
                                - -               - - - +       |
                                                                    T


                                                                              UT
                                                               Destination Address
                                                                    O
                                                                                  - - - - - - - +
                                                                                       I
                                                                                            to


                                                                                                 1
                                                                                                                1
                                                                                                                            1+
                                                                                                                                                                        814
                            +
                                                                0
                                                                |



                                                                 ILEITo
                                                                    I
                                                                                            w   where
                                                                                            phone
                                                                                                                            1+




                            | zero
                            w
                                                            +
                                                              | PTCL I TCP Length                                   |
                                                                                                                                                          -




                                                                    I                                       1




            822                                                                            810
                                ???? ?? ??? ??? ??? ??? ??? ??? ?? ??? ??? - - -            het     - ?? ??? ??? ??? ?? ? ? ? ? ? ?? ??? ??? ??? ??? ?? ??? +
                                                                                                                        1                                  +




                                      KIND                              W      O
                                                                                            www
                                                                                                                        H     A
                                                                                                                                             ret   0




                                                                                                                        1




                                         824         -                                     820                                                           826
                                                      Figures are adapted from RFC 793



                                                                             Fig . 8
          Case 6:20-cv-00453-ADA Document 1-2 Filed 06/01/20 Page 12 of 25


                                                         US 10 ,075 ,564 B1
      METHODS , SYSTEMS, AND COMPUTER                                      opposition to one another and /or may waste resources by
       PROGRAM PRODUCTS FOR SHARING                                        duplicating function , according to critics of the keep -alive
     INFORMATION FOR DETECTING AN IDLE                                     option .
                   TCP CONNECTION                                             Proponents of the keep -alive option claim there is a
                                                                        5 benefit to detecting a dead peer/partner endpoint sooner. A
                 RELATED APPLICATIONS                                      node providing TCP keep- alive can also indirectly detect
                                                                           when a network is so congested that two nodes with end
   This application is a continuation of, and claims priority  points in a TCP connection are effectively disconnected .
to U . S . patent application Ser. No . 15 /694 , 802 entitled Proponents argue that keep -alive can keep an inactive TCP
“METHODS , SYSTEMS, AND COMPUTER PROGRAM 10 connection open . For example , some network nodes such as
PRODUCTS FOR SHARING INFORMATION FOR                                       firewalls are configured to close TCP connections deter
DETECTING AN IDLE TCP CONNECTION ," filed on                               mined to be idle or inactive in order to recover resources .
Sep . 3 , 2017 which , in turn , is a continuation -in - part of, and      Keep - alive can prevent this . This is good from the perspec
claims priority to U .S . patent application Ser. No . 14 /667,            tive of the node sending keep - alive packets , but the keep
642, entitled “METHODS , SYSTEMS , AND COMPUTER 15 alive packets might cause the firewall to waste resources and
PROGRAM PRODUCTS FOR SELECTING A                                           possibly block or terminate TCP connections with other
RESOURCE BASED ON A MEASURE OF A PROCESS                                   nodes .
ING COST,” filed on Mar. 24 , 2015 which , in turn , is a                     TCP keep -alive and the debate of its benefits and faults
continuation -in - part of and claims priority to U .S . patent have been around for decades . To date no mechanism to
application Ser. No . 13 / 477 ,402, entitled “ METHODS , 20 allow two TCP connection endpoints to cooperate in sup
SYSTEMS, AND COMPUTER PROGRAM PRODUCTS                            porting the keep - alive option has been proposed or imple
FOR SHARING INFORMATION FOR DETECTING AN                          mented . The broader issue of enabling cooperation and
IDLE TCP CONNECTION ,” filed May 22 , 2012 which is a negotiation between nodes in a TCP connection in detecting
continuation of and claims priority to U . S . patent application  and managing idle , underactive, and /or dead TCP connec
Ser. No . 12 /714 ,454 , entitled “METHODS , SYSTEMS, 25 tions remains unaddressed .
AND COMPUTER PROGRAM PRODUCTS FOR SHAR                               Accordingly, there exists a need for methods , systems,
ING INFORMATION FOR DETECTING AN IDLE TCP                                  and computer program products for sharing information for
CONNECTION ," filed Feb . 27 , 2010 .                                      detecting an idle TCP connection .
   U .S . patent application Ser. No . 12 /714 , 454 , entitled
“ METHODS , SYSTEMS , AND COMPUTER PROGRAM 30                                                      SUMMARY
PRODUCTS FOR SHARING INFORMATION FOR
DETECTING AN IDLE TCP CONNECTION ,” filed Feb .                The following presents a simplified summary of the
27 , 2010 is incorporated herein by reference in its entirety
                                                            disclosure in order to provide a basic understanding to the
for all purposes.                                           reader. This summary is not an extensive overview of the
   This application is related to the following commonly 35 disclosure and it does not identify key / critical elements of
owned U . S . Patent Applications, the entire disclosure of the invention or delineate the scope of the invention . Its sole
which is incorporated by reference herein in its entirety for             purpose is to present some concepts disclosed herein in a
all purposes : application Ser. No. 12 / 714 ,063 filed on 2010           simplified form as a prelude to the more detailed description
Feb . 26 , entitled “ Methods, Systems, and Program Products              that is presented later .
for Detecting an Idle TCP Connection ” .                                40 A non -transitory computer readable medium is provided
                                                                          comprising: code for use by a client node including one or
                        BACKGROUND                                         more processors in communication with a non - transitory
                                                                           memory , where the code , when used by the client node,
   Various implementations of the transmission control pro                 causes the client node to : receive , by the client node from a
tocol ( TCP ) in network nodes support a number of options 45 server node, a transmission control protocol ( TCP ) - variant
that are not negotiated or even communicated between or                    packet; detect an idle time period parameter field in the
among any of the nodes. Some of these options are included                 TCP- variant packet; identify metadata in the idle time period
in the specification of the TCP while others are not. For                  parameter field for an idle time period that is detectable by
example , the TCP keep - alive option is supported by a                    the server node and , during which , no packet is communi
number of implementations of the TCP. It is not, however, 50 cated in the TCP - variant connection to keep the TCP -variant
part of the TCP specification as described in “ Request for                connection active ; and modify , by the client node and based
Comments ” (RFC ) document RFC 793 edited by John                          on the metadata , a timeout attribute associated with the
Postel , titled “ Transmission Control Protocol, DARPA Inter -              TCP -variant connection .
net Program Internet Protocol Specification ” (September          Another non -transitory computer readable medium is
1981 ), which is incorporated here in its entirety by refer- 55 provided comprising: code for being communicated to a
ence . One , both , or neither node including an endpoint in a             remote client node including one or more processors in
TCP connection may support a keep - alive option for the                   communication with a non - transitory memory, where the
connection . Each node supports or does not support keep -                 code, when used by the client node, results in the client node
alive for a TCP connection based on each node' s require -     operating to : receive idle information for detecting an idle
ments without consideration for the other node in the TCP 60 time period, during which , no packet is communicated in a
connection .                                                   transmission control protocol (TCP )- variant connection to
   With respect to the keep -alive option , some argue that it keep the TCP - variant connection active ; generate a TCP
is unnecessary and that it can waste network bandwidth .                   variant packet including an idle timeperiod parameter field
Some of these critics point out that a keep - alive packet can             identifying metadata for the idle time period based on the
bring down a TCP connection . Further, since nodes includ - 65 idle information; and send, from the client node to a server
ing endpoints in a TCP connection do not cooperate in                      node , the TCP - variant packet to provide the metadata for the
supporting the keep -alive option , the nodes may operate in               idle time period to the server node, for use by the server node
         Case 6:20-cv-00453-ADA Document 1-2 Filed 06/01/20 Page 13 of 25


                                                    US 10 ,075 ,564 B1
in modifying, based on the metadata , a timeout attribute           unit configured to process an instruction included in at least
associated with the TCP - variant connection .                      one of a net in -port component, an idle time period option
   Yet another non -transitory computer readable medium is          handler component, and an option attribute handler compo
provided comprising: code for use by a client node including        nent. The system includes the net in -port component con
one or more processors in communication with a non - 5 figured for receiving, by a second node from a first node, a
transitory memory storing a network application that is             first transmission control protocol (TCP) packet in a TCP
configured to operate in accordance with a non -transmission        connection . The system further includes the idle time period
control protocol ( TCP ) protocol that operates above an            option handler component configured for detecting a first
Internet Protocol (IP ) layer and below a hypertext transfer      idle time period header , in the first packet , identifying
protocol (HTTP ) application layer, where the code, when 10 metadata       for a first idle time period , detectable by the first
used by the client node, results in the client node utilizing the   node , during which no TCP packet including data in a first
network application to operate in accordance with the non
TCP protocol to : receive , from a server node, a non - TCP         TCP data stream sent in the TCP connection by the second
packet during a setup of a non - TCP connection ; identify node is received by the first node . The system still further
metadata , that specifies a number of seconds or minutes , in 15 includes the option attribute handler component configured
an idle time period parameter field in the non -TCP packet,         for modifying , based on the metadata , by the second node a
for an idle time period that is detectable by the server node ,     timeout attribute associated with the TCP connection
where, as a result of a detection of the idle time period, the         In another aspect, a method for sharing information for
non - TCP connection is subject to deactivation ; and deter -       detecting an idle TCP connection is described that includes
mine, based on the metadata , a timeout attribute associated 20 receiving, by a first node , first idle information for detecting
with the non - TCP connection ; wherein the code, when used         a first idle time period during which no TCP packet includ
by the client node, results in the client node utilizing the        ing data in a first data stream sent in the TCP connection by
network application to operate in accordance with the TCP           a second node is received by the first node. The method
protocol to perform a three -way TCP handshake with                 further includes generating a TCP packet including a first
another server node for setting up a TCP connection with the 25     idle time period header identifying metadata for the first idle
another server that is different than the non -TCP connection.      time period based on the first idle information. The method
   Still yet another non - transitory computer readable             still further includes sending the TCP packet in the TCP
medium is provided comprising : code for use by a client            connection to the second node to provide the metadata for
node including one or more processors in communication the first idle timeperiod to the second node . The method also
with a non -transitory memory storing a network application 30 includes detecting the first idle time period based on the first
that is configured to operate in accordance with a non idle information . The method additionally includes deacti
transmission control protocol ( TCP ) protocol that operates
above an Internet Protocol (IP ) layer and below a hypertext vating the TCP connection in response to detecting the first
transfer protocol (HTTP ) application layer, where the code , idleStill
                                                                    time period .
when used by the client node , causes the client node to of  35         further, a system for sharing information for detect
utilize the network application to operate in accordance with  ing an idle TCP connection is described . The system
the non - TCP protocol to : receive idle information for use inincludes an execution environment including an instruction
detecting an idle time period that results in a non - TCP processing unit configured to process an instruction included
connection being subject to deactivation ; generate , based on in at least one of an idle time period policy component, a
the idle information , a non - TCP packet including an idle 40 packet generator component, a net out- port component, an
time period parameter field identifying metadata that is            idle time period monitor component, and a connection state
specified in a number ofseconds or minutes ; and send , from        component. The system includes the idle time period policy
the client node to a server node and for setting up the        component configured for receiving, by a first node, first idle
non - TCP connection , the non -TCP packet to provide the information for detecting a first idle time period during
metadata to the server node , for use by the server node in 45 which no TCP packet including data in a first data stream
determining a timeout attribute associated with the non - TCP  sent in the TCP connection by a second node is received by
connection; wherein the code , when used by the client node ,       the first node . The system includes the packet generator
causes the client node to utilize the network application to        component configured for generating a TCP packet includ
operate in accordance with the TCP protocol to perform a            ing a first idle time period header identifying metadata for
three -way TCP handshake with another server node for 50 the first idle time period based on the first idle information .
setting up a TCP connection with the another server that is         The system still further includes the net out -port component
different than the non - TCP connection . Other methods and configured for sending the TCP packet in the TCP connec
systems are also described for sharing information for tion to the second node to provide the metadata for the first
detecting an idle TCP connection . In one aspect, a method           idle time period to the second node. The system includes the
includes receiving , by a second node from a first node , a first 55 idle timeperiod monitor component configured for detecting
transmission control protocol (TCP ) packet in a TCP con             the first idle timeperiod based on the first idle information .
nection . The method further includes detecting a first idle        The system includes the connection state component con
time period header, in the first packet, identifying metadata figured for deactivating the TCP connection in response to
for a first idle time period , detectable by the first node , detecting the first idle time period .
during which no TCP packet including data in a first TCP 60
data stream sent in the TCP connection by the second node           BRIEF DESCRIPTION OF THE DRAWINGS
is received by the first node. The method still further
includes modifying , based on the metadata , by the second             Objects and advantages of the present invention will
node a timeout attribute associated with the TCP connection . become apparent to those skilled in the art upon reading this
   Further, a system for sharing information for detecting an 65 description in conjunction with the accompanying drawings ,
idle TCP connection is described . The system includes an        in which like reference numerals have been used to desig
execution environment including an instruction processing           nate like or analogous elements, and in which :
           Case 6:20-cv-00453-ADA Document 1-2 Filed 06/01/20 Page 14 of 25


                                                    US 10 ,075 , 564 B1
  FIG . 1 is a block diagram illustrating an exemplary                104 - 114 may be operatively coupled by variousmeans. Bus
hardware device included in and /or otherwise providing an            116 may comprise any type of bus architecture , including a
execution environment in which the subject matter may be             memory bus , a peripheral bus, a local bus , and /or a switch
implemented ;                                                         ing fabric .
  FIG . 2 is a flow diagram illustrating a method for sharing 5 IPU 104 is an instruction execution machine, apparatus ,
information for detecting an idle TCP connection according      or device . Exemplary IPUs include one or more micropro
to an aspect of the subject matter described herein ;                 cessors , digital signalprocessors (DSP ), graphics processing
   FIG . 3 is a flow diagram illustrating another method for          units (GPU ), application -specific integrated circuits (ASIC ),
sharing information for detecting an idle TCP connection              and/or field programmable gate arrays (FPGA ).
according to another aspect of the subject matter described 10           IPU 104 may access machine code instructions and data
herein ;                                                              via one or more memory address spaces in addition to the
   FIG . 4a and FIG . 4b show a block a diagram illustrating          physical memory address space . A memory address space
an arrangement of components for sharing information for       includes addresses identifying locations in an IPU memory .
detecting an idle TCP connection according to a further        IPU 104 may have more than one IPU memory . Thus , IPU
aspect of the subject matter described herein ;             15 104 may have more than one memory address space . IPU
   FIG . 5 is a block diagram illustrating an arrangement of 104 may access a location in an IPU memory by processing
components for sharing information for detecting an idle              an address identifying the location . The processed address
TCP connection according to still another aspect of the               may be in an operand of a machine code instruction and /or
subject matter described herein ;                                     may be identified in a register or other portion of IPU 104.
   FIG . 6 is a network diagram illustrating an exemplary          20 FIG . 1 illustrates virtual IPU memory 118 spanning at
system for sharing information for detecting an idle TCP              least part of physical IPU memory 106 and at least part of
connection according to an aspect of the subject matter               persistent secondary storage 108 . Virtualmemory addresses
described herein ;                                                    in a memory address space may be mapped to physical
   FIG . 7 is a message flow diagram illustrating an exem             memory addresses identifying locations in physical IPU
plary data and execution flow for sharing information for          25 memory 106 . An address space for identifying locations in
detecting an idle TCP connection according to an aspect of            a virtual IPU memory is referred to as a virtual memory
the subject matter described herein ; and                             address space ; its addresses are referred to as virtual
   FIG . 8 is a diagram illustrating a structure for a packet         memory addresses ; and its IPU memory is known as a
transmitted via a network according to an aspect of the               virtual IPU memory or virtual memory. The term IPU
subject matter described herein .                                  30 memory may refer to physical IPU memory 106 and /or
                                                                      virtual IPU memory 118 depending on the context in which
              DETAILED DESCRIPTION                                    the term is used .
                                                                         Various types ofmemory technologies may be included in
   An exemplary device included in an execution environ -             physical IPU memory 106 . Exemplary memory technologies
ment thatmay be configured according to the subjectmatter 35 include static random access memory (SRAM ) and / or
is illustrated in FIG . 1. An execution environment includes          dynamic RAM (DRAM ) including variants such as dual data
an arrangement of hardware and , optionally , software that           rate synchronous DRAM (DDR SDRAM ), error correcting
may be further configured to include an arrangement of                code synchronous DRAM (ECC SDRAM ), and/ or RAM
components for performing a method of the subject matter              BUS DRAM (RDRAM ). Physical IPU memory 106 may
described herein .                                                 40 include volatile memory as illustrated in the previous sen
   An execution environment includes and/ or is otherwise             tence and /or may include nonvolatile memory such as
provided by one or more devices . An execution environment            nonvolatile flash RAM (NVRAM ) and / or read -only memory
may include a virtual execution environment including                 (ROM ) .
software components operating in a host execution environ -             Persistent secondary storage 108 may include one ormore
ment. Exemplary devices included in or otherwise providing 45 flash memory storage devices , one or more hard disk drives,
suitable execution environments for configuring according             one or more magnetic disk drives, and / or one or more optical
to the subject matter include personal computers, notebook            disk drives. Persistent secondary storage may include
computers , tablet computers , servers , hand -held and other         removable media . The drives and their associated computer
mobile devices ,multiprocessor devices , distributed devices ,        readable storage media provide volatile and/ or nonvolatile
consumer electronic devices, and / or network - enabled 50 storage for computer readable instructions, data structures,
devices . Those skilled in the art will understand that the           program components, and other data for execution environ
components illustrated in FIG . 1 are exemplary and may              m ent 102 .
vary by particular execution environment.                               Execution environment 102 may include software com
   FIG . 1 illustrates hardware device 100 included in execu -        ponents stored in persistent secondary storage 108, in
tion environment 102 which includes instruction -processing 55 remote storage accessible via a network , and/ or in an IPU
unit (IPU ) 104 , such as one or more microprocessors ;               memory . FIG . 1 illustrates execution environment 102
physical IPU memory 106 including storage locations iden -            including operating system 120 , one or more applications
tified by addresses in a physical memory address space of 122 , other program code and / or data components illustrated
IPU 104 ; persistent secondary storage 108 , such as one or by other libraries and subsystems 124 .
more hard drives and/ or flash storage media ; input device 60 Execution environment 102 may receive user -provided
adapter 110, such as key or keypad hardware , keyboard                information via one or more input devices illustrated by
adapter , and / or mouse adapter ; output device adapter 112 ,        input device 128 . Input device 128 provides input informa
such as a display or audio adapter for presenting information         tion to other components in execution environment 102 via
to a user ; a network interface , illustrated by network inter -      input device adapter 110 . Execution environment 102 may
face adapter 114 , for communicating via a network such as 65 include an input device adapter for a keyboard , a touch
a LAN and /or WAN ; and a communication mechanism that                screen , a microphone , a joystick , a television receiver, a
couples elements 104 - 114 , illustrated as bus 116 . Elements        video camera , a still camera , a document scanner, a fax , a
         Case 6:20-cv-00453-ADA Document 1-2 Filed 06/01/20 Page 15 of 25


                                                      US 10 ,075 , 564 B1
phone , a modem , a network adapter, and /or a pointing                 2 includes an execution environment, such as execution
device , to name a few exemplary input devices.                 environment 102 in FIG . 1 , including an instruction pro
  Input device 128 included in execution environment 102        cessing unit , such as IPU 104 , configured to process an
may be included in device 100 as FIG . 1 illustrates or may instruction included in at least one of an idle time period
be external ( not shown ) to device 100 . Execution environ - 5 policy component 450 , a packet generator component 452 ,
ment 102 may include one or more internal and /or external              and a net out-port component 454 , a idle time period monitor
input devices. External input devices may be connected to               component 456 , and a connection state component 458
device 100 via corresponding communication interfaces                   illustrated in FIG . 4a .
such as a serial port, a parallel port, and/ or a universal serial
bus (USB ) port. Input device adapter 110 receives input and 10 TCP   T A connection
                                                                            system for sharing information for detecting an idle
                                                                                        performing the method illustrated in FIG . 3
provides a representation to bus 116 to be received by IPU
104, physical IPU memory 106 , and /or other components ronment 102 in FIG . 1environment
                                                                      includes  an execution
                                                                                                , including
                                                                                                              , such as execution envi
                                                                                                              an  instruction processing
included in execution environment 102.                                unit, such  as IPU  104 ,  configured   to process   an instruction
  Output device 130 in FIG . 1 exemplifies one or more
output devices that may be included in and/or may be 15 inch       15 included  in at least one   of a net in -port  component   460 , an
external to and operatively coupled to device 100 . For                 idle time period option handler component 462, an option
example , output device 130 is illustrated connected to bus             attribute handler component 464 illustrated in FIG . 4b .
116 via output device adapter 112 . Output device 130 may                  Components illustrated in FIG . 4a may be adapted for
be a display device . Exemplary display devices include                 performing the method illustrated in FIG . 2 in a number of
liquid crystal displays (LCDs), light emitting diode (LED ) 20 execution environments. Components illustrated in FIG . 4b
displays, and projectors . Output device 130 presents output            may be adapted for performing the method illustrated in
of execution environment 102 to one ormore users . In some              FIG . 3 in a number of execution environments . FIG . 5 is a
embodiments , an output device is a device such as a phone,             block diagram illustrating adaptations and / or analogs of the
a joystick , and/ or a touch screen . In addition to various types components of FIG . 4a and FIG . 4b in exemplary execution
of display devices , exemplary output devices include print- 25 environment 502 including or otherwise provided by one or
ers, speakers, tactile output devices such as motion produc -           more nodes . The method depicted in FIG . 2 and the method
ing devices , and other output devices producing sensory                depicted in FIG . 3 may be carried out by some or all of the
information detectable by a user .                                      exemplary components and/ or their analogs.
   A device included in or otherwise providing an execution                The components illustrated in FIG . 4 and FIG . 5 may be
environmentmay operate in a networked environment com - 30 included in or otherwise may be combined with some or all
municating with one ormore devices (not shown ) via one or              of the components of FIG . 1 to create a variety of arrange
more network interfaces. The terms " communication inter -              ments of components according to the subject matter
face ” and “ network interface ” are used interchangeably.              described herein .
FIG . 1 illustrates network interface adapter 114 as a network            FIG . 6 illustrates first node 602 and second node 604 as
interface included in execution environment 102 to opera - 35 exemplary devices included in and / or otherwise adapted for
tively couple device 100 to a network . The terms “ network             providing a suitable execution environment, such as execu
node ” and “ node” in this document both refer to a device              tion environment 502 illustrated in FIG . 5 , for an adaptation
having a network interface operatively coupled to a network             of the arrangement of components in FIG . 4a and an
   Exemplary network interfaces include wireless network                adaptation of the arrangement of components in FIG . 4b . As
adapters and wired network adapters . Exemplary wireless 40 illustrated in FIG . 6 , first node 602 and second node 604 are
networks include a BLUETOOTH network , a wireless                       operatively coupled to network 606 via respective network
802.11 network , and/or a wireless telephony network ( e . g .,         interfaces enabling first node 602 and second node 604 to
a cellular, PCS , CDMA , and /or GSM network ) . Exemplary              communicate . FIG . 7 is a message flow diagram illustrating
wired networks include various types of LANs, wide area                 an exemplary exchange of messages within and between
networks (WANs), and personal area networks (PANs). 45 first node 602 and second node 604 according to the subject
Exemplary network adapters for wired networks include matter described herein .
Ethernet adapters , Token -ring adapters , FDDI adapters , As stated , the various adaptations of the arrangements of
asynchronous transfer mode (ATM ) adapters, and modems                  components in FIG . 4a and in FIG . 4b described herein are
of various types . Exemplary networks also include intranets            not exhaustive .
and internets such as the Internet.                                50      In FIG . 5 , execution environment 502 illustrates a net
  FIG . 2 is a flow diagram illustrating a first method for             work application 504 operating in a node configured to
sharing information for detecting an idle TCP connection                communicate with one or more other nodes via the TCP
according to an exemplary aspect of the subject matter                  supported by TCP layer component 506 . For example , first
described herein . FIG . 3 is a flow diagram illustrating a             node 602 may be included in and /or provide execution
second method for sharing information for detecting an idle 55 environment 502 . Network application 504 may be a first
TCP connection according to an exemplary aspect of the                  application configured to communicate with an application
subject matter described herein . FIG . 4a is a block diagram           operating in second node 604 via network 606 . Second node
illustrating a system for sharing information for detecting an          604 may be included in and /or provide another instance of
idle TCP connection according to the first method in FIG . 2 .   execution environment 502 . The operation of both first node
FIG . 4b is a block diagram illustrating a system for sharing 60 602 and second node 604 are described with respect to
information for detecting an idle TCP connection according              execution environment 502 . For ease of illustration , both
to the second method in FIG . 3. It is expected that many, if           first node 602 and second node 604 are configured with
notmost , systems configured to perform one of the methods              adaptations of the arrangement in FIG . 4a and the arrange
illustrated in FIG . 2 and FIG . 3 will also be configured to           ment in FIG . 4b . As such , the description of components and
perform the other method .                                         65 corresponding operations with respect to execution environ
  A system for sharing information for detecting an idle                ment 502 in FIG . 5 is applicable to both first node 602 and
TCP connection according to the method illustrated in FIG .             second node 604 in FIG . 6 .
         Case 6:20-cv-00453-ADA Document 1-2 Filed 06/01/20 Page 16 of 25


                                                   US 10 ,075,564 B1
                                                                                                 10
   In FIG . 5 , network interface card (NIC ) 508 is an exem        520 . Many application protocols currently exist and new
plification of a network interface illustrated in FIG . 1 by        application protocols will be developed . Exemplary appli
network interface adapter 114 . NIC 508 includes a physical         cation layer protocols include hypertext transfer protocol
layer component 510 operatively coupling execution envi             (HTTP ), file transfer protocol (FTP ), and extensible mes
ronment 502 to one or more physical media for carrying 5 saging and presence protocol (XMPP ).
communication signals. The media may be wired , such as an TCP layer component 506 in FIG . 5 may receive data
Ethernet LAN operating over CAT 6 cabling, or may be                from any of various sources for transmitting in correspond
wireless such as an 802 . 11n LAN . Other exemplary physical
                                                           ing TCP connections to various corresponding identified
layer protocols and corresponding media are identified     TCP connection endpoints in one or more network nodes .
above.                                                  10 FIG . 5 illustrates application in -port ( app in - port) compo
  NIC 508 may also include a portion of link layer com - nent 522 providing an interface component for receiving
ponent 512 . Link layer component 512 may provide for               data to transmit in a TCP connection . FIG . 5 illustrates TCP
communication between two nodes in a point-to - point com - layer component 506 includes packet generator component
munication and / or two nodes in a local area network (LAN ). 552 configured to package data received by application
Exemplary link layers and , their protocols have been 15 in -port component 522 for transmitting in one or more TCP
described above including FDDI, ATM , and Ethernet . A       packets . The one or more TCP packets are provided to IP
portion of link layer component 512 is external to NIC 508 . layer component 514 via net out-port component 554 exem
The external portion may be realized as a device driver for p lifying an output interface component.
NIC 508 .                                                       Analogously , TCP layer component 506 interprets data
  Link layer component 512 may receive data formatted as 20 received from IP layer component 514 via net in -port
one or more internet protocol (IP ) packets from internet           component 560 . The data is interpreted as TCP data and TCP
protocol (IP ) layer component 514 . Link layer component           packets are detected in the received data by net in -port
512 packages data from IP layer component 514 according             component 560 and /or packet handler component 516 . FIG .
to the particular link layer protocol supported . Analogously,      5 illustrates TCP layer component 506 includes packet
link layer component 512 interprets data , received as signals 25 handler component 516 to strip off and / or otherwise process
transmitted by the physical media operatively coupled to            TCP layer specific data . Packet handler component 516
physical layer component 510 , according to a particular link       interoperates with application out- port (app out-port) com
layer protocol supported . Link layer component 512 may             ponent 524 to transfer data in the TCP packet included in a
strip off link layer specific data and transfer the payload of      TCP data stream to sockets component 518 , application
link layer transmissions to IP layer component 514 .             30 protocol layer 520 , network application 504, and/ or other
   IP layer component 514 illustrated in FIG . 5 is configured components associated with the local endpoint of the TCP
to communicate with one ormore remote nodes over a LAN         connection . Detailed information on the operation of TCP is
and/ or a network of networks such as an intranet or the included in RFC 793 .
Internet. IP layer component 514 may receive data formatted       With reference to the method illustrated in FIG . 2 , block
as TCP packets from TCP layer component 506 . IP layer 35 202 illustrates the method includes receiving , by a first node ,
component 514 packages data from TCP layer component           first idle information for detecting a first idle time period
506 into IP packets for transmission across a network . The during which no TCP packet including data in a first data
network may be and /or may include an internet. Analo -             stream sent in the TCP connection by a second node is
gously, IP layer component 514 interprets data , received received by the first node . Accordingly, a system for sharing
from link layer component 512 as IP protocol data and 40 information for detecting an idle TCP connection includes
detects IP packets in the received data . IP layer component       means for receiving, by a first node, first idle information for
514 may strip off IP layer specific data and transfer the          detecting a first idle timeperiod during which no TCP packet
payload of one or more IP packets to TCP layer component           including data in a first data stream sent in the TCP con
506 .                                                               nection by a second node is received by the first node. For
   In FIG . 5 , IP layer component 514 is operatively coupled 45 example , as illustrated in FIG . 4a , idle time period policy
to TCP layer component 506 . TCP layer component 506 is          component 450 is configured for receiving, by a first node ,
configured to provide a TCP connection over network 606          first idle information for detecting a first idle time period
for sending and / or receiving packets included in the TCP during which no TCP packet including data in a first data
connection between two nodes exemplified by first node 602 stream sent in the TCP connection by a second node is
and second node 604 .                                       50 received by the first node .
   In a TCP connection including first node 602 and second       FIG . 5 illustrates idle timeperiod (ITP ) policy component
node 604 , first node 602 may include a first TCP connection 550 as an adaptation of and /or analog of ITP policy com
endpoint and second node 604 may include a second TCP ponent 450 in FIG . 4a . One or more idle time period policy
connection endpoint. The first and second TCP connection      components 550 operate in execution environment 502 .
endpoints identify the TCP connection . The TCP connection 55 Message 702 in FIG . 7 illustrates a communication
may have other identifiers, in addition to the included             including and/or otherwise identifying idle information
endpoints .                                                         received by ITP policy component 550 . Message 702 may
   Components of execution environment 502, in an aspect,           take various forms in various aspects . Exemplary forms for
may interoperate with TCP layer component 506 directly . In         message 702 include a function/method invocation , a mes
another aspect, one or more components , such as network 60 sage passed via a message queue, data transmitted via a pipe ,
application 504 , may interoperate with TCP layer compo -           a message received via a network , and/ or a communication
nent 506 indirectly. Network application 504 may exchange           via a shared location in IPU memory and/ or secondary
data with TCP layer component 506 via sockets component             storage.
518 and /or an analog of sockets component 518 . Alterna -            Idle information may be received from a configuration
tively or additionally, network application 504 may com - 65 storage location for TCP layer component 506 in an IPU
municate with a remote node via an application protocol memory and /or in secondary storage 108 . The configured
layer illustrated by application protocol layer component idle information may be maintained and / or otherwise man
         Case 6:20-cv-00453-ADA Document 1-2 Filed 06/01/20 Page 17 of 25


                                                   US 10 ,075 ,564 B1
                             11                                                                12
aged by settings service component 526 configured to main              Alternatively or additionally , idle information may
tain and /or manage various options or settings for TCP layer       include a parameter such as one or more of the attributes
component 506 and / or one or more TCP connections .                identified in the previous paragraph for use in a duration
   In an aspect, network application 504 provides idle infor-       generator for determining a duration of time for measuring
mation to ITP policy component 550 via settings service 5 and /or otherwise detecting an idle time period.
component 526 interoperating with sockets component 518.       ATCP connection may be identified by its endpoints . First
Sockets component 518 and /or TCP layer component 506 of     node 602 and /or second node 604 may include an endpoint
may support TCP options applicable globally for some or all nodethe602
                                                                     TCP connection. Alternatively or additionally, first
                                                                         and/ or second node 604 may include a proxy
TCP connections and/or may support TCP options on a perde 10 endpoint representing
connection basis . Per connection TCP options may override Nodes , that provide a annetwork
                                                                                         endpoint in a TCP connection .
                                                                                              address translation (NAT )
global TCP options if global options are also supported . In service, are exemplary nodes including  proxy endpoints .
another aspect, idle information may be received from          Anode including a TCP connection endpoint is referred to
and/ or otherwise received based on information via appli  as a host. Hosts are typically user devices and/or servers that
cation protocol layer 520 , via sockets component 518 , 15 typically operate at the edge of a network . While endpoints
and /or directly from network application 504 .            of most TCP connections are not typically included in
   Application protocol layer 520 may provide idle infor-           network nodes for relaying, routing , and /or otherwise for
mation to ITP policy component 550 via settings service warding TCP packet data within a network such as routing
component 526 and , optionally , via sockets component 518 . nodes and switching nodes . Such network nodes may
Idle information provided by application protocol layer 520 20 include one or more connection endpoints for one or more
may be based on data received from network application respective TCP connections . It should be understood that the
504 , based on a particular configuration of application term “ host” refers to a role played by a device in a network .
protocol layer 520 , and /or received from a user and/or First node 602 and/or second node 604 may play the role of
administrator of one or both of network application 504 and    a host in a TCP connection and /or may be proxy nodes.
application protocol layer 520 .                            25 A node is referred to as being in or included in a TCP
   In an aspect, the idle information received may be based         connection when the node includes an endpoint of the
on a previous ITP header identified in a packet in the TCP          connection and /or includes a proxy for a connection end
connection received by first node 602 from second node 604 .        point, referred to as a proxy endpoint. A proxy endpoint and
The previous packet may be received by net in -port com -           an endpoint in a TCP connection may be in the same node
ponent 560 . The previous ITP header may be detected by 30 or in different nodes .
ITP option handler component 562 interoperating with                  In FIG . 5 , connection state component 558 may maintain
packet handler component 516 . Idle information may be              state information for one or more TCP connection endpoints
identified and/ or otherwise determined by ITP option han -         and /or proxy endpoints of corresponding TCP connections
dler component 562. ITP policy component 550 may inter-             included in an instance of an execution environment, such as
operate with ITP option handler component 562 to receive 35 execution environment 502 , included in and / or provided by
the idle information .                                      first node 602 or second node 604 .
   Idle information received , determined , and /or otherwise         First node 602 and / or second node 604 may play a role of
identified may include and/or identify a duration of time for       a proxy node for a node including a TCP connection
detecting an idle timeperiod . The duration may be specified        endpoint. First node 602 and/or second node 604 may
according to various measures of time including seconds, 40 include a proxy endpoint representing an endpoint in a TCP
minutes , hours , and/or days .                             connection . A proxy node forwards TCP packet data , sent by
   Alternatively or additionally, idle information may              a host including a TCP connection endpoint, to another host
include and /or identify a generator for determining a dura         including a corresponding connection endpoint represented
tion of time for detecting an idle time period . An exemplary       by a proxy endpoint included in the proxy node and vice
generator may include a formula , an expression , a function , 45 versa . Exemplary proxy nodes in addition to including
a policy , and/ or other mechanism for generating and/ or           routing and/ or switching capabilities may include a bridge ,
otherwise identifying a duration of time.                           a hub , a repeater , a gateway, and a firewall.
   In an aspect, one or more algorithms for generating a              In an aspect, a TCP keep -alive option , a TCP user timeout,
duration of time for detecting an idle time period may be a retransmission timeout, an acknowledgment timeout, and/
associated with identifiers. The algorithm identifiers may be 50 or another timeout associated with a TCP connection may be
standardized within a group of nodes including first node          modified based on the first idle information .
602 and second node 604. The received idle information                For example , in FIG . 5 , ITP policy component 550
may include and /or reference an algorithm identifier . First       operating in first node 602 may modify an attribute of a TCP
node 602 and second node 604 may each maintain an                   keep - alive option provided by one or more keep - alive com
association between one or more of the algorithm identifiers 55 ponents that may include settings service component 526 .
and a duration generator such as a function and / or a class       Modifying a keep - alive attribute may include creating the
configured to perform the identified algorithm .                    attribute , deleting the attribute, and /or modifying the attri
   A duration generator may determine the duration of time          bute . ITP policy component 550 may interoperate with
for detecting an idle time period based on one or more              settings service component 526 , connection state component
attributes accessible to one or both of first node 602 and 60 558 , and /or a keep - alive option handler component (not
second node 604 . Exemplary attributes include a measure of         shown ) to detect the existence and state of one or more
network latency , a measure of network congestion , an indi-        keep -alive attributes in determining whether a keep - alive
cation of the availability of a particular resource, a user         option is active and / or in identifying its current state .
specified attribute , a security attribute , an energy usage           In response to identifying the idle information, ITP policy
attribute , a user attribute such as role of the user, and /or a 65 component 550 may activate , disable, and /or modify the
measure of bandwidth supported by NIC 508 and/ or a                 state of the keep - alive option via interoperation with one or
physical network medium operatively coupled to NIC 508 . more of settings service component 526 , connection state
         Case 6:20-cv-00453-ADA Document 1-2 Filed 06/01/20 Page 18 of 25


                                                      US 10 ,075 ,564 B1
                               13                                                                   14
component 558, and /or a keep -alive option handler. Thus, in         handshake ” and other patterns of message exchange for
response to identifying the idle information , ITP policy             setting up a TCP connection include packets that are con
component 550 may prevent and /or alter the time a keep               sidered to be in the TCP connection for purposes of this
alive packet is sent to second node 604 from first node 602. disclosure . Including an ITP header may be restricted to
   Alternatively or additionally , ITP policy component 550 5 packets exchanged in connection setup , excluded from pack
operating in first node 602 may modify an attribute associ            ets exchanged during connection establishment, or allowed
ated with an acknowledgment timeout configured for TCP                in one or more packets exchanged during connection estab
layer component 506 . Modifying an acknowledgment tim                 lishments and in packets exchanged after connection setup .
eout attribute may include creating the attribute , deleting the        In an aspect, when connection state component 558
attribute , and/ or modifying the attribute . ITP policy compo - 10
nent 550 may interoperate with settings service component             and /or ITP policy component 550 determine an ITP header
                                                                 should be included in a TCP packet based on received idle
526 , connection state component 558, and / or an acknowl
edgment option handler component (not shown ) to detect the information , packet generator component 552 may include
existence and state of one or more packet acknowledgment the ITP header in a next TCP packet generated in response
attributes. In response to identifying the idle information . 15 to data received via application in - port component 522 for
ITP policy component 550 may modify the state of the sending to first node 602 . In another aspect, packet generator
packet acknowledgment option . Thus, in response to iden -       component 552 may send the ITP header in a TCP packet in
tifying the idle information, ITP policy component 550 may the TCP connection with no data included in the TCP data
prevent and /or alter the time an acknowledgment is sent in stream sent by first node 602 to second node 604 . Such a
a packet in a TCP connection .                             20 packet is referred to as an empty Packet generator compo
   Returning to FIG . 2 , block 204 illustrates the method nent 554 may send the empty TCP packet when TCP layer
further includes generating a TCP packet including a first            component 506 has no for data from an application in second
idle time period header identifying metadata for the first idle       node 604 to send in the TCP data stream to first node 602 .
time period based on the first idle information . Accordingly ,    Packet generator component 552 may generate a packet
a system for sharing information for detecting an idle TCP 25 according to the TCP specifications and may include a
connection includes means for generating a TCP packet header identified as an ITP header in accordance with
including a first idle timeperiod header identifying metadata   specifications for including TCP option headers in a TCP
for the first idle time period based on the first idle informa        packet. See RFC 793 for more details. FIG . 8 illustrates a
tion . For example , as illustrated in FIG . 4a , packet generator
                                                                 format or structure for a TCP packet 802 as described in
component 452 is configured for generating a TCP packet 30 RFC          793 . Each “ + ” character in FIG . 8, indicates a bit
including a first idle timeperiod header identifying metadata boundary      . TCP packet 802 specifies a location and format
for the first idle time period based on the first idle informa for including     a source port 804 portion including an iden
tion .                                                          tifier  for an endpoint  of the TCP connection for a sending
   FIG . 5 illustrates packet generator component 552 as an
adaptation of and /or analog of packet generator component 3525 node
                                                                10 and a destination port 806 including an identifier for a
452 in FIG . 4a . One or more packet generator components corresponding
                                                                node  .  IP packet
                                                                                  endpoint of the TCP connection in a receiving
                                                                                    810 illustrates a format for an IP packet
552 operate in execution environment 502.                       header    for an IP packet  including TCP packet data . Source
   Packet generator component 552 in FIG . 5 may receive address 812 specifies a location           and format in an IP header
idle information and /or information based on the received
idle information from ITP policy component 550 . Whether 40 for including a network address identifying a network inter
and when packet generator component 552 receives infor -              face of the sending node , and destination address 814
mation for including an idle time period (ITP ) header in a           identifying a network interface for the receiving node . A
TCP packet may depend on a current state of the associated            network address and a port number identify a connection
 TCP connection . In FIG . 5 , ITP policy component 550 may           endpoint in a network . Two endpoints identify a TCP
interoperate with connection state component 558 to deter - 45 connection .
mine whether and when to provide information to packet                  FIG . 8 also illustrates a format for an exemplary ITP
 generator component 552 for including an ITP header in a             header 820 . A KIND location is specified for including an
 TCP packet.                                                          identifier indicating that the option is an idle time period
   In an aspect, an ITP header may be included in a packet            ( ITP ) option in an ITP header. Identifiers for option headers
exchanged during setup of TCP connection . RFC 793 50 are currently under the control of the Internet Assigned
describes a " three -way handshake" for establishing a TCP            Numbers Authority ( IANA ). Length field 824 identifies a
connection . The synchronization requires each side to send           length of an ITP header. An ITP data field 826 is specified
it ' s own initial sequence number and to receive a confirma-         for including ITP header information for detecting an idle
tion of it in acknowledgment from the other side . Each side          time period as described herein
must also receive the other side ' s initial sequence number 55          Those skilled in the art will recognize given this disclo
and send a   confirming acknowledgment.                   sure that an ITP header may have other suitable formats and
  1 )A B     SYN my sequence number is X                  may be included in a TCP packet in structures and locations
  2 )A B     ACK your sequence number is X                other than those specified for TCP options in RFC 793 . An
  3) A + B   SYN my sequence number is Y                  equivalent or analog of an ITP header may be included in a
  4 )A B     ACK your sequence number is Y             60 footer of a protocol packet in an extension and/ or variant of
  Because    steps 2 and 3 can be combined in a single    the current TCP.
message this is called the three way (or three message )           ITP data field 826 in FIG . 8 may include and /or otherwise
handshake.                                                      identify metadata for the first idle time period . For example ,
  Other message exchanges may be used in setting up a an ITP data field in a packet may include and /or otherwise
TCP connection as those skilled in the art will understand . 65 identify one or more of a duration of time for detecting an
Such other exchanges are not currently supported by the               idle time period , a duration generator for determining a
TCP as described in RFC 793 . The specified “ three -way              duration of time for detecting an idle time period, and a
         Case 6:20-cv-00453-ADA Document 1-2 Filed 06/01/20 Page 19 of 25


                                                    US 10 ,075, 564 B1
                              15                                                                 16
parameter for use in a duration generator for determining a        in execution environment 502 in first node 602 . The TCP
duration of time for measuring and detecting an idle time          packet generated by packet generator component 552 is
period .                                                           provided to IP layer component 514 via net out- port com
  Message 704 in FIG . 7 illustrates an invocation and /or         ponent 554 to send to second node 604 in the TCP connec
other access to packet generator component 552 for gener - 5 tion . Along with sending the message, first node 602 may
ating a TCP packet including an ITP header based on          reset and / or otherwise restart detection of the first idle time
received idle information .                                        period . Thus, a second ITP header may be sent in a second
  Returning to FIG . 2 , block 206 illustrates the method           TCP packet by first node 602 to second node 602 along with
 further includes sending the TCP packet in the TCP con -     restarting detection of the first idle time period . Alterna
nection to the second node to provide the metadata for the 10 tively , first node 602 may reset and initiate detection of an
first idle time period to the second node . Accordingly , a        idle time period with a different duration than the previous
system for sharing information for detecting an idle TCP           idle time period , based on the idle information for generating
connection further includes means for sending the TCP              the second ITP header.
packet in the TCP connection to the second node to provide            Returning to FIG . 2 , block 208 illustrates the method
the metadata for the first idle timeperiod to the second node . 15 further includes detecting the first idle time period based on
For example , as illustrated in FIG . 4a , the net out- port the first idle information . Accordingly , a system for sharing
component 454 is configured for sending the TCP packet in          information for detecting an idle TCP connection further
the TCP connection to the second node to provide the includes means for detecting the first idle time period based
metadata for the first idle time period to the second node .       on the first idle information . For example , as illustrated in
   FIG . 5 illustrates net out -port component 554 as an 20 FIG . 4a , the idle time period monitor component 456 is
adaptation of and/ or analog of net out-port component 454          configured for idle time period monitor.
in FIG . 4a . One or more net out- port components 554                FIG . 5 illustrates idle time period monitor component 556
operate in execution environment 502 . Net out-port compo -        as an adaptation of and / or analog of idle time period monitor
nent 554 is illustrated operatively coupled to packet genera -     component 456 in FIG . 4a . One or more idle time period
tor component 552 . Net out-port component 554 may 25 monitor components 556 operate in execution environment
receive TCP packet data from packet generator component 502 .
552 and interoperate with IP layer component 514 to send              In an aspect, in response to receiving the first idle infor
the TCP packet in one or more IP packets via network 606 mation , ITP policy component 550 may store a value rep
to second node 604 . Message 706 . 1 in FIG . 7 illustrates a resenting a duration of time in a configuration storage
TCP packet including an ITP header sent by first node 602 30 location . Alternatively, or additionally, ITP policy compo
and received by second node 604 .                             nent 550 may invoke a duration generator to determine a
   In one aspect, an ITP header may be sent to make sending        duration of time for detecting the idle time period . The
one or more TCP keep -alive packets by a partner node in the       duration generator may be preconfigured for the TCP con
connection unnecessary . A receiver of a packet including an       nection and / or may be identified based on the idle informa
ITP header, such as second node 604 , may keep a TCP 35 tion received . As described , the invoked generator may be
connection alive based on information in the ITP header.           invoked with a parameter included in and /or otherwise
  In another aspect, first node 602 may set a keep - alive         identified based on the received idle information .
timeout attribute based on a duration of the first idle time         ITP policy component 550 may interoperate with ITP
period identified in the first idle information and /or in the     monitor component 556 to identify the duration for detecting
metadata provided to second node 604. For example , first 40 the idle timeperiod . ITP monitor component 556 , in various
node 602 may monitor a time period during which no                 aspects , may receive information including and /or otherwise
non -empty packets are sent or received in the TCP connec -        identifying a duration of time, a duration generator, and /or
tion . A keep - alive option handler and/ or keep -alive compo -    a parameter for a duration generator. ITP monitor compo
nent (not shown ) operating in first node 602 may set a            nent 556 may initiate and /or restart a process for detecting
keep -alive timer according to the timeout attribute , with a 45 an idle time period . In an aspect, ITP monitor component
duration that will result in the keep - alive timer expiring       556 detects and/ or otherwise identifies a beginning of a
before an idle timeperiod can occur. In response to detecting      potential idle time period based on one or more specified
a keep -alive timeout, which may be indicated by the expi          events.
ration of the keep -alive timer, the keep -alive option handler       In an aspect , detecting the first idle time period by ITP
and /or keep -alive policy component may provide informa- 50 monitor component 556 may include detecting a time period
tion to packet generator component 552 to generate a TCP     in the idle time period during which first node 602 has
keep -alive packet. The packet generator component 552              received acknowledgment for all data sent via the TCP
may provide the generated packet to net out -port component        connection in the TCP data stream by first node 602 to
554 for sending the TCP keep -alive packet to second node          second node 604. Further , the first idle time period may
604 to determine whether the TCP connection is active 55 include a time period during which first node 602 has sent
and /or to keep the TCP connection active .                 one or more TCP packets to second node 604 to acknowl
   In another aspect, ITP policy component 550 operating in edge all data received in a TCP data stream in the TCP
first node 602 may set a timer, analogous to the keep -alive       connection from second node 604 to first node 602 . Detect
timer described in the previous paragraph that expires before      ing the first idle timeperiod by ITP monitor component 556
an timeperiod can occur . In response the timer expiring , ITP 60 may include detecting that all received data has been
policy component 550 may provide idle information to               acknowledged and /or that all sent data has been acknowl
packet generator component 552 to generate a TCP packet            edged .
including a second ITP header. Content of the second ITP              In an aspect, ITP policy component 550 may include a
header may be based on the first idle information received ,       policy with a rule indicating that an idle time period cannot
data received from second node 604, information received 65 begin while a TCP packet sent by first node 602 remains
from a network application that may be from a user, and/ or unacknowledged by second node 604 . ITP policy compo
on any information accessible to TCP layer component 506 nent 550 may prevent ITP monitor component 556 from
         Case 6:20-cv-00453-ADA Document 1-2 Filed 06/01/20 Page 20 of 25


                                                    US 10 ,075, 564 B1
                                                                                                    18
initiating detection of an idle time period while unacknowl-         period may be detected in response to and/or otherwise
edged data exists . In a further aspect, a time duration may be      based on the timeout of the acknowledgment timer.
associated and /or included in the policy identifying a limit to        In FIG . 5 , ITP policy component 550 in first node 602
a period of waiting to receive acknowledgment of TCP                 may provide a duration identified based on the received idle
packet data sent by first node 602 . In one aspect, waiting for 5 information to a keep - alive monitor component (not shown ).
lack of an acknowledgment for an empty packet does not                The keep - alive monitor component may configure a keep
delay detection of an idle time period , while in another            alive timer to expire based on the identified duration . In
aspect ITP monitor component 556 will not initiate detection         response to detecting expiration of the keep -alive timer, ITP
while an empty packet remains unacknowledged .                       monitor component 556 may invoke packet generator com
   In an aspect, idle information , received by a node may be 10 ponent 552 to generate a TCP keep - alive packet . First node
 included in and /or otherwise based on a previous idle time         602 may send the TCP packet to second node 604 . The TCP
period header identified in a previous TCP packet received           keep - alive packetmay be sent to prevent detection ofan idle
 in the TCP connection by the node from a remote node prior          time period by second node 604 and/ or may otherwise be
to sending an ITP header based on the idle information by            sent to detect by first node 602 whether the TCP connection
the node . For example , the first idle information received by 15    is active .
ITP policy component 550 in first node 602 may be based on             First node 602 may set an acknowledgment timer asso
an idle time period header included a TCP packet in the TCP          ciated with sending the packet. If the acknowledgment timer
connection sent by second node 604 and received by first             expires before a TCP packet is received from second node
node 602 prior to sending the first TCP packet by first node         602 acknowledging the packet sent, ITP monitor component
602. The exchange of ITP headers may include a negotiation 20 556 may detect the idle time period in response to and /or
between first node 602 and second node 604 .                  otherwise based on expiration of the acknowledgment timer.
   A duration of time may be identified based on the idle       Receiving a packet from second node 604 included in the
information received by ITP policy component in first node TCP connection is an event that, in various aspects, may
602. A timer may be set according to the identified duration directly and /or indirectly indicate the beginning of a poten
Detecting the first idle time period may include and /or 25 tial idle time period . A potential idle time period may begin
otherwise may be based on detecting the timer expiration . at some specified point during and/ or after processing a
ITP monitor component 556 may set a timer configured to      received TCP packet. In one aspect, an empty TCP packet
expire in a time duration identified based on the first idle         may be received while a potential idle time period is being
information received by ITP policy component 550. The monitored . That is, a beginning of the potential idle time
identified duration may be longer, shorter, or equal to a 30 period has been detected . In response to receiving the empty
duration of the idle time period. ITP monitor component 556   TCP packet, monitoring of the current potential time period
may use multiple timers. ITP monitor component 556 may               may be aborted . Further, in response to receiving the empty
recalculate and / or otherwise generate a new idle duration          TCP packet, a beginning of a next potential idle time period
based on the idle information at one or more times during may be detected .
detection of the first idle time period . That is, a duration of 35 In FIG . 5 , ITP policy component 550 and ITP monitor
an idle time period may be static and / or may be dynamic ,        component 556 may operate to reset and/ or initiate detection
changing based on attribute information accessible during of an idle time period in response to receiving an empty TCP
the detection process and /or based on one or more duration        packet. First node 602 may receive an empty packet. In
 generators .                                                      response , ITP monitor component 556 may receive an event
  Message 710 . 1 illustrates a call and /or other communi - 40 and /or other indication to reset detection of an idle time
cation between ITP monitor component 556 and a timer period . Resetting the detecting process may be based on
component in first node 602 to set a timer included in          whether or not a received empty TCP packet matches a
detecting an idle time period . Prior to the setting the timer ,     specified condition . ITP option handler component 562 may
first node 602 and second node 602 may be active in           be configured to determine whether a received empty TCP
exchanging TCP packets as illustrated by messages includ - 45 packet matches the condition . If ITP option handler com
ing message 706 . 2 through message 706 .n . Those skilled in ponent 562 determines the empty packet matches the con
the art will recognize that detection of an idle time period         dition , ITP monitor component 556 may be instructed to
may not include explicitly and /or directly using a timer. ITP       reset and /or restart detection of the first idle time period
monitor component 556 may monitor other events as a                  including detecting the beginning of a next potential time
proxy or indirect mechanism for initiating detection and 50 period .
detecting an idle time period .                                         The condition may match received TCP packets including
  ITP monitor component 556 may detect one or more                   ITP headers and/or other TCP option headers . A condition
events configured to indicate that an idle time period has           may match a port number and /or other field in TCP packet.
occurred . For example , expiration of a timer or multiple             condition may further be based on a network address in an
associated timers may be interpreted by ITP monitor com - 55 IP header including the TCP packet.
ponent 556 as marking an occurrence of the first idle time      In a further aspect , first node 602 may receive via network
period. Message 710 . 2 illustrates ITP monitor component            606 from second node 604 a TCP packet in the TCP
556 receiving information identifying expiration of a timer          connection including an second ITP header. Message 706 . 2
for detecting the first idle time period .                            in FIG . 7 illustrates the TCP packet sent by second node 604 .
   In a further aspect, in response to detecting the expiration 60 ITP option handler component 562 may identify the second
of a timer set as described above, a TCP keep -alive packet          ITP header received from second node 604 . The identified
may be sent by first node 602 to determine whether the TCP           second ITP header may be for detecting by first node 602 an
connection is action and / or to keep the TCP connection             idle time period, during which no TCP packet in the TCP
active . When the keep -alive packet is sent, an acknowledg -        connection is received , by the first node 602 that includes
ment timer may be set. If a timeout of the acknowledgment 65         data in the first TCP data stream from second node 604 . The
timer is detected indicating no TCP packet has been received         first idle time period may be detected by ITP monitor
acknowledging the keep - alive packet, the first idle time           component 556 in first node 602 based on the second ITP
         Case 6:20-cv-00453-ADA Document 1-2 Filed 06/01/20 Page 21 of 25


                                                    US 10 ,075,564 B1
                              19                                                      20
header and based on the received idle information. The   include data in a second TCP data stream sent by first node
second ITP header received in the TCP packet from second 602 to second node 604 to deliver to a user of TCP layer
node 604 may be based on the first ITP header in the TCP component 506 in second node 604 such as network appli
packet sent in the TCP connection by first node 602 to c ation 504. Alternatively , the TCP packet may be an empty
second node 604 .                                      5 TCP packet. The received TCP packet may be a packet
   In some aspects , the first node and second node 604 may           included in setting up the TCP connection as described
continue to exchange ITP headers . Information in the                 above.
exchanged ITP headers may be based on ITP headers                       Returning to FIG . 3 , block 304 illustrates the method
received in the TCP connection and / or on data accessible            further includes detecting a first idle time period header, in
locally to one or both of the nodes . In some aspects , the 10 the first packet, identifying metadata for a first idle time
exchange may be a negotiation while in other the exchange period , detectable by the first node, during which no TCP
may simply be informational.                                   packet including data in a first TCP data stream sent in the
  Returning to FIG . 2 , block 210 illustrates the method             TCP connection by the second node is received by the first
further includes deactivating the TCP connection in response        node . Accordingly, a system for sharing information for
to detecting the first idle time period . Accordingly , a system 15 detecting an idle TCP connection includes means for detect
for sharing information for detecting an idle TCP connection         i ng a first idle time period header , in the first packet ,
further includes means for deactivating the TCP connection            identifying metadata for a first idle time period, detectable
in response to detecting the first idle time period . For             by the first node, during which no TCP packet including data
example , as illustrated in FIG . 4a , the connection state           in a first TCP data stream sent in the TCP connection by the
component 458 is configured for deactivating the TCP20 second node is received by the first node. For example , as
connection in response to detecting the first idle time period .      illustrated in FIG . 4b , idle time period option handler
   FIG . 5 illustrates connection state component 558 as an           component 462 is configured for detecting a first idle time
adaptation of and/ or analog of connection state component            period header, in the first packet, identifying metadata for a
458 in FIG . 4a . One or more connection state components             first idle time period , detectable by the first node , during
558 operate in execution environment 502 .                         25 which no TCP packet including data in a first TCP data
  When ITP monitor component 556 in first node 602                    stream sent in the TCP connection by the second node is
detects an idle time period , ITP monitor component 556 may           received by the first node .
provide an indication to connection state component 558 .                FIG . 5 illustrates idle time period option handler compo
The indication may indicate that the idle time period for the nent 562 as an adaptation of and/ or analog of idle time
TCP connection has been detected and /or otherwise may 30 period option handler component 462 in FIG . 4b . One or
instruct connection state component 558 and/ or other com - more idle time period option handler components 562 oper
ponents in TCP layer component 506 to deactivate the TCP              ate in execution environment 502.
connection . Message 712 in FIG . 7 illustrates a communi-               In FIG . 5 , ITP option handler component 562 is opera
cation to deactivate the TCP connection communicated in               tively coupled to packet handler component 516 The TCP
response to detecting the idle time period .                       35 packet , including the ITP header sent by first node 602 , may
  Deactivating the TCP connection may include closing the             be received , and identified as a TCP packet by net in - port
TCP connection . A TCP connection may be closed using a               component 560 operating in second node 604. As illustrated
three -way handshake packet exchange described in RFC                 in FIG . 5 , net in -port component 560 and/or an analog of net
793. Deactivating the TCP connection may include sending              in - port component 560 may provide and / or otherwise iden
a TCP packet by the detecting node to reset the TCP 40 tify the received packet to packet handler component 516 .
connection . According to RFC 793 , first node 602 may send Packet handler component 516 may detect various portions
a TCP packet including a reset (RST ) bit set to “ 1 ” to   of the TCP packet according to the TCP packet 802 structure
indicate a connection reset . Deactivating the TCP connec - as illustrated in FIG . 8 . Alternatively , packet handler com
tion may include , alternatively or additionally, releasing a         ponent 516 may provide some or all of the packet to various
resource allocated for maintaining and / or activating the TCP 45 components in TCP layer component 506 to identify por
connection .                                                      tions of the packet according to the TCP specification and/ or
   With respect to themethod illustrated in FIG . 3 , block 302 according to a particular implementation .
illustrates the method includes receiving, by a second node              The ITP header sent by first node 602 may be received by
from a first node , a first transmission control protocol (TCP ) and / or otherwise identified by ITP option handler compo
packet in a TCP connection . Accordingly , a system for 50 nent 562 . Message 708 in FIG . 7 exemplifies activation of
sharing information for detecting an idle TCP connection         ITP option handler component 562 for detecting the ITP
includes means for receiving, by a second node from a first           header in the TCP packet received from first node 602 by
node, a first transmission control protocol ( TCP ) packet in a       second node 604 .
TCP connection . For example , as illustrated in FIG . 4b , the         In various aspects , ITP option handler component 562
net in -port component 460 is configured for receiving, by a 55 Operating in second node 604 may detect and/ or otherwise
second node from a first node , a first transmission control    determine a duration of time for associated with detection of
protocol ( TCP ) packet in a TCP connection .                    the idle time period by first node 602, a duration generator,
   FIG . 5 illustrates net in -port component 560 as an adap     and / or a parameter for a duration generator. The first idle
tation of and /or analog of net in - port component 460 in FIG . time period header may identify metadata including and /or
4b . One or more net in -port components 560 operate in 60 identifying for detection of the first idle time period by first
execution environment 502 .                                      node 602 a duration of time, a generator for determining a
   As described above , net in -port component 560 in FIG . 5    duration of time, and /or an input for determining a duration
may operate in an instance of execution environment 502 of time.
and/ or an analog included in and /or including second node       Returning to FIG . 3 , block 306 illustrates the method yet
604. The TCP packet, illustrated by message 706 . 1 in FIG . 65 further includes modifying , based on the metadata , by the
7 and described above , may be received by net in - port              second node a timeout attribute associated with the TCP
component 560 in second node 604 . The TCP packet may                 connection . Accordingly, a system for sharing information
         Case 6:20-cv-00453-ADA Document 1-2 Filed 06/01/20 Page 22 of 25


                                                        US 10 ,075 , 564 B1
                               21                                                                22
for detecting an idle TCP connection includes means for            portion of the existence of a TCP connection or may be
modifying , based on the metadata , by the second node a           included in a negotiation that may remain ongoing through
timeout attribute associated with the TCP connection . For         out the existence of a TCP connection . Those skilled in the
example , as illustrated in FIG . 4b , the option attribute        art will recognize the list of services in this paragraph is not
handler component 464 is configured for modifying , based 5 exhaustive .
on the metadata , by the second node a timeout attribute              It should be understood that the various components
associated with the TCP connection .                               illustrated in the various block diagrams represent logical
   FIG . 5 illustrates option attribute handler component 564      components that are configured to perform the functionality
as an adaptation of and/or analog of option attribute handler      described herein and may be implemented in software ,
component 464 in FIG . 4b . One or more option attribute 10 hardware , or a combination of the two . Moreover, some or
handler components 564 operate in execution environment            all of these logical components may be combined , somemay
502 .                                                              be omitted altogether , and additional components may be
   In an aspect, ITP option handler component 562 may one          added while still achieving the functionality described
or more attribute option handler components 564 to modify          herein . Thus, the subject matter described herein may be
one or more corresponding attributes of a keep - alive option , 15 embodied in many different variations, and all such varia
a TCP user timeout, a retransmission timeout, an acknowl           tions are contemplated to be within the scope of what is
edgment timeout, and another timeout associated with the           claimed .
 TCP connection , in response to identifying the ITP header.  To facilitate an understanding of the subject matter
 The modifying may be based on the content of the ITP              described above, many aspects are described in terms of
header.                                                  20 sequences of actions thatmay be performed by elements of
   For example, ITP option handler component 562 in sec - a computer system . For example , it will be recognized that
ond node 604 may interoperate with a keep - alive attribute        the various actions may be performed by specialized circuits
option handler component 564 directly and/ or indirectly via       or circuitry ( e. g ., discrete logic gates interconnected to
settings service component 526 , connection state component        perform a specialized function ), by program instructions
558 , and /or a keep -alive policy component (not shown ) to 25 being executed by one or more instruction processing units ,
detect the existence and state of one or more keep -alive       or by a combination of both . The description herein of any
attributes in determining whether the keep -alive option is        sequence of actions is not intended to imply that the specific
active and /or the state of the keep - alive option .              order described for performing that sequence must be fol
   In response to identifying the idle time period header, ITP     lowed .
option handler component 562 may activate , disable , and/ or 30 Moreover, the methods described herein may be embod
modify the state of the keep -alive option via interoperation    ied in executable instructions stored in a computer readable
with the keep -alive attribute option handler. Thus, in medium for use by or in connection with an instruction
response to identifying the idle information , attribute option    execution machine, system , apparatus, or device, such as a
handler component 564 may prevent and /or alter the time a         computer -based or processor - containing machine, system ,
keep -alive packet is sent by second node 604 to first node 35 apparatus, or device . As used herein , a " computer readable
602 .                                                              medium ” may include one or more ofany suitable media for
  Alternatively or additionally , an attribute option handler      storing the executable instructions of a computer program in
component 564 may modify an attribute associated with a            one or more of an electronic , magnetic , optical, electromag
packet acknowledgment option provided by TCP layer com -           netic , and infrared form , such that the instruction execution
ponent 506 in first node 602 . Modifying a packet acknowl- 40 machine , system , apparatus, or device may read ( or fetch )
edgment attribute may include creating the attribute, delet -      the instructions from the computer readable medium and
ing the attribute , and / or modifying the attribute . Attribute   execute the instructions for carrying out the described meth
option handler component 564 may interoperate with set -           ods . A non - exhaustive list of conventional exemplary com
tings service component 526 , connection state component           puter readable media includes a portable computer diskette ;
558, and /or an acknowledgment policy component (not 45 a random access memory (RAM ); a read only memory
shown) to detect the existence and state of one or more             (ROM ); an erasable programmable read only memory
packet acknowledgment attributes. In response to identify -         (EPROM or Flash memory ) ; optical storage devices, includ
ing the idle information , attribute option handler component       ing a portable compact disc (CD ), a portable digital video
564 may modify the state of the packet acknowledgment disc (DVD ), a high definition DVD (HD -DVDTM ), a Blu
option . Thus, in response to identifying the idle information , 50 rayTM disc ; and the like.
attribute option handler component 564 may prevent and/or             Thus, the subject matter described herein may be embod
alter the time an acknowledgment is sent in a packet data          ied in many different forms, and all such formsare contem
from second node 604 to first node 602 in the TCP connec -         plated to be within the scope of what is claimed . It will be
tion .                                                             understood that various details may be changed without
  As described herein an ITP header for detecting an idle 55 departing from the scope of the claimed subject matter .
time period for a TCP connection may serve a number of       Furthermore , the foregoing description is for the purpose of
purposes. A first node in a TCP connection may via an ITP illustration only , and not for the purpose of limitation , as the
header inform and/ or otherwise identify to a second node in       scope of protection sought is defined by the claims as set
the connection one or more durations for detecting an idle         forth hereinafter together with any equivalents thereof
time period by one or both nodes. Given multiple purposes, 60 entitled to .
one or more types of ITP headers may be supported and /or        All methods described herein may be performed in any
an ITP header may be structured to support one or more of          order unless otherwise indicated herein explicitly or by
the described services. An exchange of ITP headers may be          context. The use of the terms “ a ” and “ an ” and “ the ” and
informational and /or may be included in negotiation     similar referents in the context of the foregoing description
between two nodes included in a TCP connection . When 65 and in the context of the following claims are to be construed
used in a negotiation , an ITP header may be included in a         to include the singular and the plural, unless otherwise
negotiation protocol that has an identifiable end during a         indicated herein explicitly or clearly contradicted by con
         Case 6:20-cv-00453-ADA Document 1-2 Filed 06/01/20 Page 23 of 25


                                                      US 10 ,075 ,564 B1
                               23                                                                     24
text. The foregoing description is not to be interpreted as                12 . The non - transitory computer readable medium of
indicating any non -claimed element is essential to the prac            claim 1 wherein the code , when used by the client node,
tice of the subject matter as claimed .                                 causes the client node to operate such that at least one of the
   I claim :                                                            detecting or the identifying is performed at a TCP -variant
    1. A non - transitory computer readable medium , compris - 5 layer other than a TCP layer, where the TCP - variant layer is
ing :                                                            above an Internet Protocol (IP ) layer and below a hypertext
   code for use by a client node including one or more           transfer protocol (HTTP ) application layer.
       processors in communication with a non -transitory           13 . A system including the non - transitory computer read
    memory, where the code, when used by the client node ,              able medium of claim 1, wherein the system is configured to
     causes the client node to :                                     10 communicate the code to the client node for establishing the
     receive , by the client node from a server node, a                 TCP -variant connection with the server node that is separate
        transmission control protocol ( TCP) -variant packet; from the system .
     detect an idle time period parameter field in the TCP -         14 . The system of claim 13 wherein the system is con
        variant packet;                                           figured to communicate the code to the client node by
     identify metadata in the idle time period parameter field 15 permitting the code to be fetched by the client node via a
        for an idle time period , during which , no packet is          hypertext transfer protocol (HTTP ).
       communicated in a TCP - variant connection to keep                 15 . The system of claim 13 wherein the system is con
        the TCP - variant connection active ; and                       figured to perform a 3 -way TCP handshake for establishing,
    modify , by the client node and based on the metadata ,    with the client node , a TCP connection that is different than
       a timeout attribute associated with the TCP -variant 20 the TCP - variant connection for use in permitting the client
        connection .                                                    node to fetch the code in addition to other data from the
   2 . The non -transitory computer readable medium of claim            system via a hypertext transfer protocol (HTTP ), where the
1 wherein the timeout attribute is an attribute of a keep -alive .      timeout attribute is not communicated when establishing the
   3 . The non -transitory computer readable medium of claim            TCP connection between the system and the client node, but
1 wherein the code , when used by the client node , causes the 25 is communicated when establishing the TCP - variant con
client node to operate such that the receiving is performed     nection between the client node and the server node so that
subsequent to sending, by the client node to the server node ,  the TCP - variant connection is capable of being at least
another TCP - variant packet including other metadata           partially closed when inactive based on the timeout attribute .
including an idle time period parameter.                           16 . A non - transitory computer readable medium , com
   4 . The non -transitory computer readable medium of claim 30 prising :
3 wherein the metadata is the same as the other metadata .                code for being communicated to a remote client node
   5 . The non - transitory computer readable medium of claim               including one or more processors in communication
3 wherein the metadata is different from the other metadata .                with a non -transitory memory , where the code, when
   6 . The non -transitory computer readable medium of claim                 used by the client node, results in the client node
1 wherein the timeout attribute is specified in a number of 35               operating to :
seconds .                                                                    identify idle information for detecting an idle time
   7 . The non -transitory computer readable medium of claim                   period , during which , no packet is communicated in
1 wherein the code, when used by the client node , causes the                   a transmission control protocol ( TCP ) -variant con
client node to operate such that the timeout attribute is used                 nection to keep the TCP - variant connection active ;
to keep the TCP - variant connection open when inactive, and 40              generate a TCP - variant packet including an idle time
to prevent the server node from closing the TCP - variant                      period parameter field identifying metadata for the
connection when inactive .                                                     idle time period based on the idle information ; and
   8 . The non -transitory computer readable medium of claim                 send, from the client node to a server node, the TCP
1 wherein the code, when used by the client node, causes the                   variant packet to provide the metadata for the idle
clientnode to operate such that the metadata is used as input 45                time period to the server node , for use by the server
of an algorithm for determining a duration of time specified                   node in modifying, based on the metadata , a timeout
by the timeout attribute.                                                      attribute associated with the TCP - variant connection .
   9 . The non -transitory computer readable medium of claim              17 . The non -transitory computer readable medium of
8 wherein the code , when used by the client node , causes the  claim 16 wherein the modifying of the timeout attribute
client node to operate such that the algorithm is determined 50 reduces a number of keep - alive signals that are required to
based on at least one particular attribute .                    be communicated .
   10 . The non - transitory computer readable medium of                  18 . The non -transitory computer readable medium of
claim 1 wherein the code , when used by the client node,                claim 16 wherein the TCP - variant packet is sent in advance
causes the client node to operate such that the modification  of the TCP variant connection being established .
of the timeout attribute results from a negotiation between 55 19 . The non -transitory computer readable medium of
the server node and the client node via a negotiation protocol          claim 16 wherein the modification of the timeout attribute
of a TCP - variant protocol.                                       results from a negotiation between the server node and the
   11 . The non - transitory computer readable medium of client node.
claim 1 wherein the code, when used by the client node ,              20 . The non - transitory computer readable medium of
causes the client node to :                                     60 claim 16 wherein the code , when used by the client node ,
   detect the idle time period based on the timeout attribute ; results in the client node operating to :
       and                                                            detect the idle time period based on the idle information ;
   in response to detecting the idle time period, deactivate             and
      the TCP - variant connection by releasing a resource            in response to detecting the idle time period , deactivate
       allocated for the TCP - variant connection by one of the 65       the TCP -variant connection .
      server node or the clientnode without signaling another         21. The non - transitory computer readable medium of
       one of the server node or the client node .                 claim 16 wherein the code , when used by the client node ,
            Case 6:20-cv-00453-ADA Document 1-2 Filed 06/01/20 Page 24 of 25


                                                    US 10 ,075,564 B1
                              25                                                                   26
results in the client node operating such that at least the          the server node, of the timeout attribute , where the timeout
generating is performed at a TCP - variant layer other than a        attribute is not communicated when setting up the TCP
TCP layer, where the TCP - variant layer is above an Internet        connection between the system and the client node , but is
Protocol (IP ) layer and below a hypertext transfer protocol         communicated when establishing the non - TCP connection
(HTTP ) application layer.                                         5 between the client and the server node.
   22 . A system including the non - transitory computer read          28 . A computer- implemented method , comprising :
able medium of claim 16 , wherein the system : includes                providing access to code for use by a clientnode including
another server node separate from the server node, is con                 one or more processors in communication with a non
figured to communicate the code to the client node for use                transitory memory storing a network application that is
in establishing the TCP - variant connection with the server 10
node , and is further configured to perform a 3 -way TCP                  configured to operate in accordance with a non - trans
handshake for establishing , with the client node , a TCP                mission control protocol (TCP ) protocol that operates
connection that is different than the TCP - variant connection            above an Internet Protocol ( IP ) layer and below a
for permitting the client node to fetch the code in addition to           hypertext transfer protocol (HTTP ) application layer,
other data from the system via a hypertext transfer protocol 15           where the code causes the client node to utilize the
(HTTP ) .                                                                 network application to operate in accordance with the
   23 . The system of claim 22 , wherein the code , when used             non - TCP protocol to :
by the client node , results in the client node operating such            identify idle information for use in detecting an idle
that the TCP - variant connection is established between the                 time period that results in a non - TCP connection
client node and the server node instead of the TCP connec - 20               being subject to deactivation ;
tion in order to permit communication , between the client                 generate, based on the idle information , a non - TCP
node and the server node, of the timeout attribute , where the               packet including an idle time period parameter field
timeout attribute is not communicated when establishing the                  identifying metadata that is specified in a number of
TCP connection between the system and the client node, but                   seconds or minutes ; and
is communicated when establishing the TCP - variant con - 25              send , from the client node to a server node and for
nection between the client and the server node.                              setting up the non - TCP connection , the non - TCP
   24 . A non - transitory computer readable medium , com                    packet to provide the metadata to the server node, for
prising:                                                                     use by the server node in determining a timeout
   code for use by a client node including one or more                       attribute associated with the non - TCP connection .
     processors in communication with a non -transitory 30              29 . The computer-implemented method of claim 28 , and
     memory storing a network application that is config -            further comprising:
     ured to operate in accordance with a non - transmission            providing access to additional code that causes the client
     control protocol ( TCP) protocol that operates above an              node to utilize the network application to communicate
     Internet Protocol ( IP ) layer and below a hypertext                 with another server node in accordance with a TCP
     transfer protocol (HTTP ) application layer , where the 35           protocol using a hypertext transfer protocol (HTTP )
     code , when used by the client node , results in the client          and further using a TCP connection that is different than
     node utilizing the network application to operate in                  the non - TCP connection .
     accordance with the non - TCP protocol to :                        30 . The computer- implemented method of claim 29
     receive, from a server node, a non- TCP packet during           wherein at least one of:
        a setup of a non - TCP connection ;                    40       the communication includes only receiving;
     identify metadata , that specifies a number of seconds or          the communication includes only sending;
       minutes, in an idle time period parameter field in the           the communication includes receiving and sending ;
       non - TCP packet, for an idle time period, where, as a           the non - TCP protocol includes a variant to the TCP ;
        result of a detection of the idle time period , the             the non - TCP packet is sent directly from the server node
       non - TCP connection is subject to deactivation ; and 45           to the client node;
    determine , based on the metadata , a timeout attribute             the non - TCP packet is sent from the server node to the
       associated with the non - TCP connection ;                         client node via at least one other node ;
  wherein the code , when used by the client node , results in          the idle time period parameter field is part of a data
     the client node utilizing the network application to                  portion in the non - TCP packet;
    operate in accordance with the TCP protocol to perform 50           the idle time period parameter field is part of a header of
     a three -way TCP handshake with another server node                   the non -TCP packet;
     for setting up a TCP connection with the another server            the idle information is identified based on a previous
     node that is different than the non - TCP connection .               header;
   25 . A system including the another server node which                the timeout attribute is capable being the same as the
includes the non -transitory computer readable medium of 55               metadata ;
claim 24, wherein the system is configured to communicate               the timeout attribute is capable being different from the
the code to the client node utilizing the TCP connection , for            metadata ;
setting up the non - TCP connection with the server node .              the idle time period is specified in a number of seconds ;
   26 . The system of claim 25 , wherein the system is                  the idle time period is specified in a number of minutes ;
configured to communicate the code to the client node via 60            the timeout attribute specifies a duration ;
the TCP connection utilizing a hypertext transfer protocol              the non - TCP packet is informational;
(HTTP ) .                                                               the non - TCP protocol operates directly above the IP layer;
   27 . The system of claim 26 , wherein the code , when used           the non - TCP protocol operates directly below the HTTP
by the client node , results in the client node operating such             application layer;
that the non -TCP connection is setup between the client 65             the determination of the timeout attribute includes at least
node and the server node instead of the TCP connection in                  one of modifying, creating , or deleting the timeout
order to permit communication , between the client node and               attribute ;
      Case 6:20-cv-00453-ADA Document 1-2 Filed 06/01/20 Page 25 of 25


                                                US 10 ,075 ,564 B1
                            27                                       28
the network application provides the idle information to a
  ITP policy component via a settings service component
   interoperating with a sockets component;
the code includes machine code or program code;
the code includes at least one instruction :
the code includes one or more links;
the code includes at least one of: a readable instruction , a
  data structure , or a program component ;
the code resides at a remote node that is different from the
  server node, and is fetched from the remote node by the 10
   client node;
the additional code includes machine code or program
  code ;
the additional code includes at least one instruction :
the additional code includes one or more links ;           15
                                                           15
the additional code includes at least one of: a readable
  instruction , a data structure , or a program component;
the code is part of the additional code ;
the code is separate from the additional code ;
the access to the code is provided by communicating the 20
  code from the another server;
during the idle time period, a non - TCP packet including
  data is received by the server node where the non - TCP
  packet including data is sent by another node ; or
during the idle time period , a non - TCP packet including 25
  data is received by the server node where the non - TCP
  packet including data is sent by the client node in the
  TCP connection .
                        *   *    *   *
